Investment Banking Services Agreement


This Agreement has been entered into and is effective May 28, 2008 by and
between Morlex, Inc., a Colorado corporation (“MORLEX”) and Joseph Gunnar & Co.,
LLC (“JGUN”). By execution of this agreement (the “Agreement”), MORLEX agrees to
retain JGUN and JGUN agrees to be retained by MORLEX, pursuant to the following
terms and conditions:


1.  Services.  JGUN shall devote general advisory time and attention to any
presently ongoing and potentially upcoming MORLEX business combinations, future
financings (including JGUN’s right to cover co-underwrite any such contemplated
future financings by MORLEX during the term of this Agreement), general
corporate finance or corporate advisory matters about which MORLEX shall request
JGUN’s services, pursuant to the direction of Jason J. Kulpa, MORLEX’s Chief
Executive Officer, or others designated by such Chief Executive Officer, as
shall be determined reasonable, in scope and time required, by JGUN. It is
acknowledged by MORLEX and JGUN that MORLEX shall not be required to accept nor
use any services provided by JGUN.


2.  Term. JGUN’s retention shall be for twelve (12) months commencing May 28,
2008 (the “Term”), which Term may be renewed upon mutual agreement of the
parties hereto.


3.  Non-exclusivity; Compensation. JGUN’s engagement hereunder shall be
non-exclusive. MORLEX and JGUN agree that JGUN’s compensation for and in
connection with corporate finance, future financings and corporate advisory
needs, including, without limitation, merger, acquisition, sale of assets, joint
venture shall be determined, on a case-by-case basis, by mutual agreement of the
parties hereto. MORLEX shall reimburse JGUN, as and when billed, for
out-of-pocket expenses reasonably incurred by JGUN in connection with services
provided or to be provided. Such expenses contemplated may include, but are not
limited to, printing, postage, travel, and lodging. It is acknowledged by JGUN
that no single such expense in excess of $1,000 or monthly aggregate expense in
excess of $5,000 shall be incurred without prior approval by MORLEX.


4.  Liability and Indemnification.


  (a)  It is acknowledged by MORLEX that JGUN shall not be subject to liability
to MORLEX or to any affiliate, officer, director, employee, shareholder or
creditor of MORLEX by virtue of any act or omission in the course of or
connected with the rendering or providing the services contemplated hereunder,
except for JGUN acts of bad faith, willful misconduct or gross negligence.


(b)  MORLEX agrees to defend, indemnify and hold harmless JGUN from and against
any and all costs, expenses, and liabilities (including reasonable attorney's
fees) which may in any way result from Services rendered by JGUN pursuant to or
in connection with this Agreement, except for JGUN acts of bad faith, willful
misconduct or gross negligence.


5.  Notices. Notices must be sent to MORLEX and JGUN at their respective
addresses set forth above to the attention of Jason J. Kulpa, Chief Executive
Officer at MORLEX and Stephan A. Stein at JGUN. Any notice must be given by
registered or certified mail, postage prepaid, and shall be deemed to have been
given when deposited in the United States mail. Either party may designate any
other address to which Notice shall be given by giving written notice to the
other of such change of address in the manner described in this section.


6.  Governing Law. This Agreement has been made in the State of New York and
shall be construed and governed in accordance with its laws. Any action relating
to this Agreement may be brought in Federal and State courts in the City, County
and State of New York.
 
 
 

--------------------------------------------------------------------------------

 


7.  Entire Agreement. This Agreement contains the entire Agreement between
MORLEX and JGUN, and may not be altered or modified, except in writing and
signed by both.


8.  Binding Agreement. This Agreement shall be binding upon MORLEX and JGUN and
their respective heirs, administrators, successors and assigns and may only be
assigned upon written agreement of MORLEX and JGUN.


The terms and conditions described above are understood and acceptable:


Joseph Gunnar & Co., LLC
 
Morlex, Inc.
         
By:
/s/ Stephan A. Stein
 
By:
/s/ Richard J. Berman
Name: Stephan A. Stein
 
Name: Richard J. Berman
Title: Chef Operating Officer
 
Title: Chairman

 
 
2

--------------------------------------------------------------------------------

 

